Exhibit BIMINI CAPITAL MANAGEMENT, INC. ARTICLES SUPPLEMENTARY RECLASSIFYING SHARES OF CLASS A COMMON STOCK INTO PREFERRED STOCK Bimini Capital Management, Inc., a Maryland corporation (the “Corporation”), having its principal office in Vero Beach, Florida, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: Under a power contained in Section 2-208 of the Maryland General Corporation Law and Article V of the charter (the “Charter”) of the Corporation, the Board of Directors of the
